DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4.19.2022.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (US 20080090395 A1).
Regarding claims 5, 7, 17 and 19-20, Sugimoto discloses (claim 5) a method of forming a doped gallium nitride layer, the method comprising: providing a substrate structure (10/11) including an epitaxial (MOCVD, [0047]) gallium nitride layer (11, Fig. 1A); forming a dopant source layer (13) over the epitaxial gallium nitride layer; depositing a capping structure (14) over the dopant source layer (Figs. 1B-1C); thereafter, annealing the substrate structure to diffuse dopants into the epitaxial gallium nitride layer (forming 15, Fig. 1D, [0048]); removing the capping structure and the dopant source layer (Fig. 1E); and thereafter, activating the diffused dopants ([0048] discloses two thermal treatments meeting the claimed annealing and activating), (claim 7) further comprising, prior to forming the dopant source layer (Figs. 1B-1C), performing a surface preparation process (and form 12, Fig. 1A), (claim 17) wherein annealing the substrate structure is performed at a temperature ranging from about 1000 °C to about 1400 °C ([0048] – “at 900 °  C. for three hours”.  900 is considered “about” 1000 in the absence of evidence to the contrary), (claim 19) wherein the capping structure (14) is operable (presumed inherent) to anneal magnesium implant damage in the substrate structure ([0051]. See MPEP 2111, 2112 and/or 2114; the claimed function and/or property does not differentiate the claim from the prior art in the absence of evidence to the contrary), and, (claim 20) further comprising, prior to forming the dopant source layer (Figs. 1B-1C), forming a mask (12) on the epitaxial gallium nitride layer (11, Fig. 1A), wherein the mask exposes one or more portions of a top surface of the epitaxial gallium nitride layer (Fig. 1A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. in view of Wada et al. (US 20080088021 A1)
Regarding claim 6, Sugimoto discloses wherein forming the dopant source layer (13) comprises vapor depositing ([0047]) the dopant source layer over the epitaxial gallium nitride layer (Figs. 1B-1C).
Sugimoto fails to disclose sputtering.
Wada discloses sputtering (an Mg film, [0081]).
It would have been obvious to one of ordinary skill in the art to include sputtering in the method of Sugimoto in view of Wada so as to deposit conformal layers over a patterned featured (Fig. 2C of Wada and Fig. 1A of Sugimoto), and/or, because said technique recognized as part of the ordinary capabilities of one skilled in the art and would have yielded predictable results.

Claims 7-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. in view of Agraffeil (of record, US 20160093698 A1).
Regarding claims 7-11, Sugimoto fails to disclose (claim 7) further comprising, prior to forming the dopant source layer, performing a surface preparation process, (claim 8) wherein the surface preparation process comprises an organic clean process, (claim 9) wherein the surface preparation process comprises a metallic clean process, (claim 10) wherein the surface preparation process comprises an oxide removal process, and, (claim 11) wherein the surface preparation process comprises an organic clean process, a metallic clean process, and an oxide removal process.
Agraffeil discloses (claim 7) further comprising, prior to forming the dopant source layer (3/2, Fig. 4), performing a surface preparation process ([0021] discloses RCA cleaning), (claim 8) wherein the surface preparation process (RCA, [0021]) comprises an organic clean process (RCA is an organic clean process as evidenced by Perlman et al., US 4435610 A, at 2:15-20 which discloses “The cleaning procedure is the so-called "RCA clean", involving three basic steps, namely the removal of thin layers of organic contaminents, stripping of any native oxide and the removal of heavy metals”. See also Wieczorek et al., US 6274894 B1, at 11:30-40), (claim 9) wherein the surface preparation process (RCA of [0021]) comprises a metallic clean process (RCA is a metallic clean process as evidenced by Perlman et al., US 4435610 A, at 2:15-20, and, Wieczorek et al., US 6274894 B1, at 11:30-40), (claim 10) wherein the surface preparation process (RCA of [0021]) comprises an oxide removal process (RCA is an oxide removal process as evidenced by Perlman et al., US 4435610 A, at 2:15-20, and, Wieczorek et al., US 6274894 B1, at 11:30-40), and,  (claim 11) wherein the surface preparation process (RCA of [0021]) comprises an organic clean process, a metallic clean process, and an oxide removal process (RCA is an organic clean process, a metallic clean process and an oxide removal process as evidenced by Perlman et al., US 4435610 A, at 2:15-20, and, Wieczorek et al., US 6274894 B1, at 11:30-40).
It would have been obvious to one of ordinary skill in the art to include the RCA of Agraffeil in the method of Sugimoto so as to eliminate sources of contamination since RCA cleaning is a well-known and understood cleaning method which would have yielded predictable results.
Regarding claim 12, Sugimoto fails to disclose wherein the epitaxial gallium nitride layer is undoped.
Agraffeil discloses wherein the epitaxial ([0021]) gallium nitride layer (1b) is undoped ([0024]).
It would have been obvious to one of ordinary skill in the art to include the undoped layer of Agraffeil in the method of Sugimoto because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07), and/or, so as to enable simultaneous p and n doping in a complementary circuit (Agraffeil, [0024]).
Regarding claim 13, Sugimoto discloses wherein the dopant source layer comprises magnesium ([0047]), but fails to disclose having a thickness ranging from 5 nm to 20 nm and the epitaxial gallium nitride layer comprises a p-type gallium nitride layer.
Agraffeil discloses wherein the dopant source layer (3/2) comprises magnesium (2, Fig. 4, [0028] and [0034]) having a thickness ranging “between 2 and 400 nm” ([0026]) and the gallium nitride layer (1b) comprises a p-type gallium nitride layer ([0025]. While Agraffeil fails to disclose a thickness ranging from 5 nm to 20 nm which overlaps with “between 2 and 400 nm”, it would have been obvious to one of ordinary skill in the art to select a value within the claimed and prior art ranges so as to select a thickness suitable for “enabling a local n-doping to be achieved”, Agraffeil, [0027], preventing damage to underlying layers, Agraffeil, [0028], as a matter of routine experimentation  per MPEP 2144.05 and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” per MPEP 2144.05).
Finally, it would have been obvious to one of ordinary skill in the art to include the thickness suggested by Agraffeil and the p-type gallium nitride layer disclosed by Agraffeil in the method of Sugimoto and arrive at the claimed invention so as to select a thickness suitable for “enabling a local n-doping to be achieved”(Agraffeil, [0027]), preventing damage to underlying layers (Agraffeil, [0028]) and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 17, Sugimoto fails to disclose wherein annealing the substrate structure is performed at a temperature ranging from about 1000 °C to about 1400 °C.
Agraffeil discloses wherein annealing the substrate structure is performed at a temperature “between 850 and 1250° C” ([0050], the claimed and prior art ranges overlap).
It would have been obvious to one of ordinary skill in the art to select a value within the claimed and prior art ranges and arrive at the claimed invention in Sugimoto in view of Agraffeil so as to achieved enhanced diffusion towards underlying layers (Agraffeil, [0051]), as a matter of routine experimentation (MPEP 2144.05) and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05).
Regarding claim 19, Sugimoto fails to disclose wherein the capping structure is operable to anneal magnesium implant damage in the substrate structure.
Agraffeil discloses wherein the capping structure (5) is operable (presumed inherent) to anneal magnesium implant damage in the substrate structure ([0042] - “Cap layer 5 serves the purpose of greatly limiting damage of the surface of semiconductor layer 1b”. See MPEP 2111, 2112 and/or 2114).
It would have been obvious to one of ordinary skill in the art to include the function/property of Agraffeil in the method of Sugimoto so as to limit damage to underlying surfaces as disclosed by Agraffeil.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. in view of Voss et al. (of record, US 20190393038 A1).
Regarding claim 14, Sugimoto discloses wherein the dopant source layer (13) has a thickness ranging from 20 nm to 50 nm ([0047] – “The Mg film 13 has a thickness of 50 nm”), but fails to disclose the dopant source layer comprises magnesium fluoride.
Voss discloses the dopant source layer (404) comprises magnesium fluoride ([0066]).
It would have been obvious to one of ordinary skill in the art to include the material of Voss in the method of Sugimoto so as to prevent decomposition of III-Nitride materials (Voss, Abstract), and/or, select a suitable material of Mg source for doping since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. in view of Odnoblyudov et al. (of record, US 10134589 B2).
Regarding claim 18, Sugimoto fails to disclose wherein the substrate structure comprises: a polycrystalline ceramic core; a barrier layer encapsulating the polycrystalline ceramic core; a bonding layer coupled to the barrier layer; and a substantially single crystalline layer coupled to the bonding layer.
Odnoblyudov discloses wherein the substrate structure (Fig. 1A) comprises: a polycrystalline ceramic core (110, “the core 110 can be a polycrystalline ceramic material”); a barrier layer (118, “A barrier layer 118, for example, a silicon nitride layer, is formed surrounding the…”) encapsulating the polycrystalline ceramic core; a bonding layer (120, “a bonding layer 120”) coupled to the barrier layer; and a substantially single crystalline layer (125, “substantially single crystal layer 125”) coupled to the bonding layer.
It would have been obvious to one of ordinary skill in the art to use the engineered substrate of Odnoblyudov in the method of Sugimoto and arrive at the claimed invention so as to provide CTE (coefficient of thermal expansion) matched layers and prevent defects (Odnoblyudov, 1:20-40).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. in view of Wada et al.
Regarding claim 1, Sugimoto discloses a method of forming a p-type gallium nitride layer, the method comprising: providing a substrate structure (10/11) including an epitaxial gallium nitride layer (11, Fig. 1A); forming a dopant source (13) including magnesium onto the epitaxial gallium nitride layer (Figs. 1B-1C); depositing a capping structure (14) over the dopant source (Figs. 1B-1C); thereafter, annealing the substrate structure to diffuse magnesium into the epitaxial gallium nitride layer (and form 15, Fig. 1D); removing the capping structure and the dopant source (Fig. 1E); and thereafter, activating the diffused magnesium to form the p-type gallium nitride layer ([0048] discloses both annealing and activating steps).
Sugimoto fails to disclose sputtering.
Wada discloses sputtering (an Mg film, [0081]).
It would have been obvious to one of ordinary skill in the art to include sputtering in the method of Sugimoto in view of Wada so as to deposit conformal layers over a patterned featured (Fig. 2C of Wada and Fig. 1A of Sugimoto), and/or, because said technique recognized as part of the ordinary capabilities of one skilled in the art and would have yielded predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. in view of Wada et al. as applied to claim 1 above, and further in view of Voss et al.
Regarding claim 2, Sugimoto/Wada discloses wherein the dopant source (13) has a thickness ranging from 20 nm to 50 nm ([0047] – “The Mg film 13 has a thickness of 50 nm”), but fails to disclose the dopant source layer comprises magnesium fluoride.
Voss discloses the dopant source layer (404) comprises magnesium fluoride ([0066]).
It would have been obvious to one of ordinary skill in the art to include the material of Voss in the method of Sugimoto/Wada so as to prevent decomposition of III-Nitride materials (Voss, Abstract), and/or, select a suitable material of Mg source for doping since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. in view of Wada et al. as applied to claim 1 above, and further in view of Odnoblyudov et al.
Regarding claim 4, Sugimoto/Wada fails to disclose wherein the substrate structure comprises: a polycrystalline ceramic core; a barrier layer encapsulating the polycrystalline ceramic core; a bonding layer coupled to the barrier layer; and a substantially single crystalline layer coupled to the bonding layer.
Odnoblyudov discloses wherein the substrate structure (Fig. 1A) comprises: a polycrystalline ceramic core (110, “the core 110 can be a polycrystalline ceramic material”); a barrier layer (118, “A barrier layer 118, for example, a silicon nitride layer, is formed surrounding the…”) encapsulating the polycrystalline ceramic core; a bonding layer (120, “a bonding layer 120”) coupled to the barrier layer; and a substantially single crystalline layer (125, “substantially single crystal layer 125”) coupled to the bonding layer.
It would have been obvious to one of ordinary skill in the art to use the engineered substrate of Odnoblyudov in the method of Sugimoto/Wada and arrive at the claimed invention so as to provide CTE (coefficient of thermal expansion) matched layers and prevent defects (Odnoblyudov, 1:20-40).
Claims 5, 7-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agraffeil in view of Sugimoto et al.
Regarding claims 5, 7-12 and 19, Agraffeil discloses (claim 5) a method of forming a doped gallium nitride layer, the method comprising: providing a substrate structure (1) including an epitaxial ([0021]) gallium nitride layer (1b, Fig. 1, [0019]); forming a dopant source layer (3/2) over the epitaxial gallium nitride layer (Fig. 4, [0033]); depositing a capping structure (5) over the dopant source layer (Fig. 5, [0042]); thereafter, annealing the substrate structure to diffuse dopants into the gallium nitride layer (Fig. 6, [0048]); and removing the capping structure and the dopant source layer (Fig. 10, [0055]), (claim 7) further comprising, prior to forming the dopant source layer (3/2, Fig. 4), performing a surface preparation process ([0021] discloses RCA cleaning), (claim 8) wherein the surface preparation process (RCA, [0021]) comprises an organic clean process (RCA is an organic clean process as evidenced by Perlman et al., US 4435610 A, at 2:15-20 which discloses “The cleaning procedure is the so-called "RCA clean", involving three basic steps, namely the removal of thin layers of organic contaminents, stripping of any native oxide and the removal of heavy metals”. See also Wieczorek et al., US 6274894 B1, at 11:30-40), (claim 9) wherein the surface preparation process (RCA of [0021]) comprises a metallic clean process (RCA is a metallic clean process as evidenced by Perlman et al., US 4435610 A, at 2:15-20, and, Wieczorek et al., US 6274894 B1, at 11:30-40), (claim 10) wherein the surface preparation process (RCA of [0021]) comprises an oxide removal process (RCA is an oxide removal process as evidenced by Perlman et al., US 4435610 A, at 2:15-20, and, Wieczorek et al., US 6274894 B1, at 11:30-40), (claim 11) wherein the surface preparation process (RCA of [0021]) comprises an organic clean process, a metallic clean process, and an oxide removal process (RCA is an organic clean process, a metallic clean process and an oxide removal process as evidenced by Perlman et al., US 4435610 A, at 2:15-20, and, Wieczorek et al., US 6274894 B1, at 11:30-40), (claim 12) wherein the epitaxial gallium nitride layer (1b) is undoped ([0024]), and, (claim 19) wherein the capping structure (5) is operable (presumed inherent) to anneal magnesium implant damage in the substrate structure ([0042] - “Cap layer 5 serves the purpose of greatly limiting damage of the surface of semiconductor layer 1b”. See MPEP 2111, 2112 and/or 2114).
Agraffeil fails to disclose (claim 5) thereafter, activating the diffused dopants.
Sugimoto discloses thereafter, activating the diffused dopants ([0048] discloses both annealing and activating steps).
It would have been obvious to one of ordinary skill in the art to include the activation of Sugimoto in the method of Agraffeil so as to ensure activation of Mg dopants per [0048] of Sugimoto.
Regarding claim 13, Agraffeil/Sugimoto discloses wherein the dopant source layer (3/2) comprises magnesium (2, Fig. 4, [0028] and [0034]) having a thickness ranging “between 2 and 400 nm” ([0026}) and the epitaxial gallium nitride layer (1b) comprises a p-type gallium nitride layer ([0025]).
Agraffeil fails to disclose a thickness ranging from 5 nm to 20 nm (the claimed range overlaps with “between 2 and 400 nm”).
It would have been obvious to one of ordinary skill in the art to select a value within the claimed and prior art ranges and arrive at the claimed invention so as to select a thickness suitable for “enabling a local n-doping to be achieved”([0027]), preventing damage to underlying layers ([0028]), as a matter of routine experimentation (MPEP 2144.05) and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05).
Regarding claim 17, Agraffeil/Sugimoto discloses wherein annealing the substrate structure is performed at a temperature “between 850 and 1250° C” ([0050]), but fails to disclose a temperature ranging from about 1000 °C to about 1400 °C (the claimed and prior art ranges overlap).
It would have been obvious to one of ordinary skill in the art to select a value within the claimed and prior art ranges and arrive at the claimed invention so as to achieved enhanced diffusion towards underlying layers ([0051]), as a matter of routine experimentation (MPEP 2144.05) and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05).

Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. in view of Sugimoto et al.
Regarding claims 5, 14 and 19, Voss discloses (claim 5) a method of forming a doped gallium nitride layer (Fig. 4, [0066]), the method comprising: providing a substrate structure (406) including a gallium nitride layer (407); forming a dopant source layer (404) over the gallium nitride layer; depositing a capping structure (402) over the dopant source layer; thereafter, annealing the substrate structure to diffuse dopants into the gallium nitride layer (Fig. 3, step 306); and, removing the capping structure and the dopant source layer (Fig. 6, step 308), (claim 14) wherein the dopant source layer comprises magnesium fluoride ([0066]), and, (claim 19) wherein the capping structure (402) is operable to (presumed inherent) anneal magnesium implant damage in the substrate structure ([0086-0088]. See MPEP 2111, 2112 and/or 2114).
Voss fails to disclose (claim 5) an epitaxial gallium nitride layer, and, thereafter, activating the diffused dopants, and, (claim 14) the dopant source layer having a thickness ranging from 20 nm to 50 nm.
Sugimoto discloses (claim 5) an epitaxial gallium nitride layer (11, [0047], MOCVD), and, thereafter, activating the diffused dopants ([0048] discloses both annealing and activating steps), and,  (claim 14) the dopant source layer (13) having a thickness ranging from 20 nm to 50 nm ([0047] – “The Mg film 13 has a thickness of 50 nm”).
It would have been obvious to one of ordinary skill in the art to include the epitaxial layer, activation and thickness of Sugimoto in the method of Voss so as to control uniformity and thickness of a deposited layer since epitaxial growth is well-known in the semiconductor arts and would have yielded predictable results, so as to ensure activation of Mg dopants per [0048] of Sugimoto, and, to select a suitable thickness for allowing for exchange of molecules (Voss, [0086-0088]) and prevent surface decomposition (Voss, Abstract) and/or as a matter of routine experimentation (MPEP 2144.05).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. in view of Sugimoto et al. as applied to claim 5 above and further in view of Agraffeil.
Regarding claim 12, Voss/Sugimoto fails to disclose wherein the epitaxial gallium nitride layer is undoped.
Agraffeil discloses wherein the gallium nitride layer (1b) is undoped ([0024]).
It would have been obvious to one of ordinary skill in the art to include the undoped layer of Agraffeil in the method of Voss/Sugimoto and arrive at the claimed limitation because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07) and/or so as to limit the exchange of molecules of the substrate structure (Voss, [0086-0088]).
Regarding claim 13, Voss/Sugimoto discloses wherein the dopant source layer comprises magnesium ([0086]), but fails to disclose having a thickness ranging from 5 nm to 20 nm and the gallium nitride layer comprises a p-type gallium nitride layer.
Agraffeil discloses wherein the dopant source layer (3/2) comprises magnesium (2, Fig. 4, [0028] and [0034]) having a thickness ranging “between 2 and 400 nm” ([0026}) and the gallium nitride layer (1b) comprises a p-type gallium nitride layer ([0025]. While Agraffeil fails to disclose a thickness ranging from 5 nm to 20 nm which overlaps with “between 2 and 400 nm”, it would have been obvious to one of ordinary skill in the art to select a value within the claimed and prior art ranges so as to select a thickness suitable for “enabling a local n-doping to be achieved”, Agraffeil, [0027], preventing damage to underlying layers, Agraffeil, [0028], as a matter of routine experimentation  per MPEP 2144.05 and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” per MPEP 2144.05).
Finally, it would have been obvious to one of ordinary skill in the art to include the thickness suggested by Agraffeil and the p-type gallium nitride layer disclosed by Agraffeil in the method of Voss/Sugimoto and arrive at the claimed invention so as to select a thickness suitable for “enabling a local n-doping to be achieved”(Agraffeil, [0027]), preventing damage to underlying layers (Agraffeil, [0028]) and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 7.14.2022 have been fully considered but they are not persuasive. The applicant alleges (at least p. 8-9 and 11) that the prior art of record fails to disclose separate annealing and activating steps; the examiner agrees and introduces Sugitomo et al. to address this deficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894